              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                   SAVANNAH DIVISION

TREVER WAGNER,                      )
                                    )
              Plaintiff,            )
                                    )
v.                                  )        CV620-001
                                    )
ADAMS, et al.,                      )
                                    )
              Defendants.           )

                               ORDER

     Plaintiff, a prisoner at the Jenkins Correctional Facility, has

submitted a 42 U.S.C. § 1983 Complaint alleging discrimination and

failure to protect. Doc. 1. The Court previously granted his motion for

leave to proceed in forma paupers (IFP). Doc. 3. He was directed to

provide to a Court a Prisoner Trust Account Statement and a Consent to

Collection of Fees from Trust Account form. Doc. 3 at 5. Plaintiff has

provided only his Prisoner Trust Account Statement, doc. 4, but has not

returned the Consent to Collection of Fees from Trust Account form.

     The Court will grant plaintiff one additional opportunity to provide

his Consent to Collection of Fees from Trust Account form. Plaintiff is

DIRECTED to return the form within fourteen days of the date this
Order is served. The Clerk of Court is DIRECTED to serve along with

a copy of this Order a copy of the Consent to Collection of Fees from Trust

Account form. Failure to comply with this Order shall result in the

recommendation of dismissal of plaintiff's case, without prejudice.

     SO ORDERED, this 14th day of February, 2020.


                                     _________________________
                                     _______________________________
                                     CHR      P ER L. RAY
                                      HRISTOPHER
                                        RISTO
                                           T PH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
